ICJ_183_JurisdictionalImmunities2022_DEU_ITA_2022-06-10_ORD_01_NA_00_FR.txt.                                COUR INTERNATIONALE DE JUSTICE



                                                 ANNÉE 2022
   2022
  10 juin
Rôle général
  no 183
                                                 10 juin 2022



         QUESTIONS RELATIVES AUX IMMUNITÉS JURIDICTIONNELLES DE L’ÉTAT
                ET AUX MESURES DE CONTRAINTE CONTRE DES BIENS
                             APPARTENANT À L’ÉTAT

                                       (ALLEMAGNE c. ITALIE)



                                                ORDONNANCE



     Présents : MME DONOGHUE, présidente ; M. GEVORGIAN, vice-président ; MM. TOMKA,
                ABRAHAM, BENNOUNA, YUSUF, MMES XUE, SEBUTINDE, MM. BHANDARI, ROBINSON,
                SALAM, IWASAWA, NOLTE, MME CHARLESWORTH, juges ; M. GAUTIER, greffier.


           La Cour internationale de Justice,

           Ainsi composée,

           Après délibéré en chambre du conseil,

          Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, paragraphe 1, et 48 de son
     Règlement,

            Vu la requête introductive d’instance déposée par la République fédérale d’Allemagne
     (dénommée ci-après «l’Allemagne») le 29 avril 2022 contre la République italienne (dénommée
     ci-après l’«Italie») au sujet du manquement allégué de l’Italie à son obligation de respecter
     l’immunité souveraine de l’Allemagne, et la demande en indication de mesures conservatoires dont
     la requête était assortie,

                                                  -2-

      Vu la lettre en date du 4 mai 2022, par laquelle l’agent de l’Allemagne a informé la Cour que,
à la suite de certains échanges entre les Parties, son gouvernement avait décidé de «retire[r] sa
demande en indication de mesures conservatoires»,

      Vu l’ordonnance en date du 10 mai 2022, par laquelle la présidente de la Cour a donné acte à
l’Allemagne du retrait de sa demande en indication de mesures conservatoires ;

       Considérant que, le 3 juin 2022, la présidente de la Cour a tenu une réunion avec les
représentants des Parties, en application de l’article 31 du Règlement de la Cour, afin de s’informer
de leurs vues en ce qui concerne les délais pour le dépôt des premières pièces de la procédure écrite
en l’affaire ; que, à cette réunion, les représentants des deux Parties se sont référés au fait que
certaines procédures législatives, judiciaires et administratives pertinentes aux fins des demandes
présentées par l’Allemagne dans sa requête étaient en cours en Italie ; que l’agent de l’Allemagne a
indiqué que, à la lumière de ces éléments, les Parties étaient convenues qu’un délai suffisamment
long serait souhaitable aux fins de la préparation du premier tour de la procédure écrite ; que, comme
en sont convenues les Parties, l’agent de l’Allemagne a par conséquent sollicité des délais de 12 mois,
respectivement, pour l’élaboration d’un mémoire par le demandeur et d’un contre-mémoire par le
défendeur ; et que le coagent de l’Italie a confirmé l’accord entre les Parties tendant à ce que soient
sollicités des délais de 12 mois pour le dépôt des premières pièces de la procédure écrite ;

      Compte tenu de l’accord des Parties,

       Fixe comme suit les dates d’expiration des délais pour le dépôt des pièces de la procédure
écrite :

      Pour le mémoire de la République fédérale d’Allemagne, le 12 juin 2023 ;

      Pour le contre-mémoire de la République italienne, le 12 juin 2024 ;

      Réserve la suite de la procédure.



       Fait en français et en anglais, le texte français faisant foi, au Palais de la Paix, à La Haye, le
dix juin deux mille vingt-deux, en trois exemplaires, dont l’un restera déposé aux archives de la Cour
et les autres seront transmis respectivement au Gouvernement de la République fédérale
d’Allemagne et au Gouvernement de la République italienne.



                                                                       La présidente,
                                                            (Signé) Joan E. DONOGHUE.




                                                                           Le greffier,
                                                            (Signé)    Philippe GAUTIER.




                                             ___________

